McCLELLAN, J.
It is common knowledge that dogs may be trained to follow the tracks of a human being with considerable certainty and accuracy. The evidence in this case showed that a dog thus trained was within a very short time after the homicide put upon the tracks of the person toward whom all the circumstances strongly pointed as the guilty agent, and that the dog as if following these tracks or “trailing” went to the house of the defendant. It was also in evidence, by several witnesses, that the tracks found at the *12scene of the homicide were followed by them thence to the house of the defendant, being measured at various points along the route, and otherwise, at each of such points, identified as being made by the same shoes as were the tracks at the place of the murder; and that the route thus traced by them was precisely that taken by the dog throughout. On this state of case, we are of the opinion that the fact that the dog, trained to track men as shown in the testimony was put on the tracks at the scene of the homicide and, “taking the trail” so to speak, went thence to defendant’s house, where he, the defendant, is shown to have been that night after the killing, was competent to go to the jury for consideration by them, in connection with all the other evidence, as a circumstance tending to connect the defendant with the crime; and, of consequence that the court committed no error in refusing to exclude it.
The ruling of the court on this point is the subject-matter of the only exception reserved. This being without merit, the judgment must be affirmed; and as affirmed, the sheriff of Escambia county will execute the sentence of death imposed thereunder as prescribed by law, on Friday, July 7th, 1893.
Affirmed.